Exhibit (d)(9) Merrill Lynch, Pierce, Fenner & Smith Incorporated One Bryant Park New York, NY 10036 Goldman, Sachs & Co. 200 West Street New York, NY 10282 July 26, 2012 RE: Partial Waiver of Lock-Up Agreement To each of the persons listed on Schedule A attached hereto: Reference is made to that certain Lock-Up Agreement (the "Agreement"), entered into in relation to the initial public offering of common stock, par value $0.0001 per share (the "Common Stock"), of FX Alliance Inc. (the "Company"), among you and Goldman, Sachs & Co. and Merrill Lynch, Pierce, Fenner & Smith Incorporated ("Merrill Lynch"), as representatives of the Underwriters, as defined therein, pursuant to which you agreed to certain restrictions, including restrictions on selling certain securities of the Company without the prior written consent of Goldman, Sachs & Co. and Merrill Lynch. The undersigned understand that the Company has entered into a definitive agreement with Thomson Reuters Corporation and certain of its subsidiaries (together, "Thomson Reuters"), pursuant to which Thomson Reuters will conduct a tender offer (the "Tender Offer") to acquire all of the outstanding Common Stock of the Company. The undersigned hereby grant an unconditional, irrevocable waiver of the application of the Agreement with respect to your participation in the Tender Offer pursuant to its terms, including the tender of shares of Common Stock beneficially owned by you for sale into the Tender Offer. For the avoidance of doubt, the Agreement shall continue in full force and effect in accordance with its terms other than as set forth in the immediately preceding sentence. The undersigned understand that you are relying upon the above waiver and release in any transactions that you may undertake in connection with the Tender Offer and the acquisition of the Company by Thomson Reuters. This letter shall be governed by, and construed in accordance with, the laws of the State of New York. Goldman, Sachs & Co. By: /s/ Goldman, Sachs & Co. (Goldman, Sachs & Co.) Michael Wise Merrill Lynch, Pierce, Fenner & Smith Incorporated By: /s/ Anne W. Ruiz Name: Anne Walker Ruiz Title: MD Schedule A Banc of America Strategic Investments Corp. BNP-Paribas Citigroup Technology Inc. Credit Agricole Credit Suisse First Boston Next Fund Inc. The Goldman Sachs Group, Inc. GSP FX, LLC HSBC USA Inc. Labmorgan Corporation Morgan Stanley (MSDW) Fixed Income Ventures Inc. The Royal Bank of Scotland plc The Bank of Tokyo-Mitsubishi UFJ, Ltd. Commerzbank AG Royal Bank of Canada Westpac Investment Capital Corp. Standard Chartered Bank The Bank of New York Alfonso, Michelle Ashworth, John Bartelli, Mike Bassi, Silvia Bruce, Brian Buttacavoli, Phil Caffray, Patrick Calvi, Mara Carr, Martin Cho, Steven Cowper, Aaron Coyne, Andrew Creamer, Lauren B. Dantuluri, Raju Datikashvili, Iya Daveluy, Stacey De Heer, Rene Downey, Jim Fisher, Christopher Forbes, Kevin Goykhberg, Arkadiy Granieri, Jeff Guille, Dan Hatami, Noah Hawkins, John Hill, Keith Humphrey, Peter H. Ippolito, Anthony Jung, Philip Kantor, Lenore Kiziloz, George Knudsen, Martin Krenitsky, Jane Kwiatkowski, James Laverty, James Mandarino, Joseph J. Marchese, John Matsko, Chris Mazur, Ruslana McCarthy, Melissa Mellor, David Mendes, Michael Mistretta, Michael Mo, Carl Moreleigh, Mary Mullooly, Tom Nagel, Patrick Ng, Ming Pane, Anthony Pestone, Wayne Phillips, Karen Popat, Kaush Porter, Thomas Putnam, Gerald Richards, John Rocciolo, Sonya Rose, Jeremy Rosenberg, John San Pietro, Thomas Santalo, Jusa Setz, Karen Shah, Shwetang Smith, Kelly Spinelli, Allison Sullivan, James F.X. Torres, Ralph Tracy, Ryan Trudeau, Robert Tu, Jay Vayntrub, Boris Vishwanathan, Nurani Walker, Andrew Warms, Mark Weber, Ben Wen, Eddie White, Patrick Woodward, Jonathan Woolcock, David Young, Steve Zieselman, Steve Zuba, Quito
